Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: The present invention is related generally to an Analog to Digital conversion circuit, an imaging device, and an endoscope system.

Prior art was found for the claims as follows:
Hagihara; Yoshio [US 20130234004 A1] discloses the following claim limitations:
1. An AD conversion circuit (i.e. an operation of an AD conversion operation will be described- ¶0014) comprising: 
a comparator (i.e. The comparing unit 1031 is a comparator circuit that includes a generally well-known differential amplifier as a basic configuration- ¶0011) that includes a first input terminal (i.e. first input terminal- abstract) to which a first analog signal (i.e. the signal level is applied to the first input terminal IN1 as the pixel signal Pixel from the unit pixel 3- ¶0053) and a second analog signal (i.e. The reset level applied to the first input terminal IN1 as the pixel signal Pixel from the unit pixel 3- ¶0077) are input and a second input terminal (i.e. input terminal IN1- figs. 5, 6, 10, 13, ) to which a reference signal having a voltage (i.e. reference signal ramp- Abstract) that is configured to gradually change is input (i.e. second input terminal to which a reference signal Ramp is applied- abstract) and is configured to compare a first voltage of the first input terminal with a second voltage of the second input terminal (i.e. a voltage difference between the first input terminal and the second input terminal becomes a voltage guaranteeing a comparison operation after the reset operation- abstract), to output a signal (i.e. outputs a high-level signal- ¶0011) that represents a result of comparing the first voltage with the second voltage (i.e. The comparing unit 1031 compares the pixel signal output from the unit pixel 1003 of the imaging unit 1002 with the reference signal Ramp, and outputs a high-level signal- ¶0011), and to complete comparing the first voltage with the second voltage when an amount of the first voltage and an amount of the second voltage satisfy a predetermined condition (i.e. for example, when the reference signal Ramp is larger than the pixel signal but outputs a low-level signal, for example, when the reference signal Ramp is smaller than the pixel signal- ¶0011); 
a reset circuit (i.e. transistors P6 and P7 function as a reset unit- ¶0073) configured to reset a voltage of the first input terminal of the comparator and a voltage of the second input terminal of the comparator (i.e. The transistors P6 and P7 function as a reset unit that causes the gates and the drains of the transistors N1 and N2 to be short-circuited to each other and resets voltages of the gates of the transistors N1 and N2, that is, voltages of the two input terminals IN1 and IN2 of the differential amplifier- ¶0073), when the second analog signal is input to the first input terminal of the comparator(i.e. when a reset pulse Reset of a low active is applied from the timing control unit 20 to the each gate thereof- ¶0073); 
a measurement circuit configured to measure a length of time from a timing at which the comparator starts comparing the first voltage with the second voltage to a timing at which the comparator completes comparing the first voltage with the second voltage (i.e. The measuring unit 1032 is configured with an up/down counter circuit, and measures a comparison time representing a time taken until the comparing unit 1031 finishes a comparison operation after the comparing unit 1031 starts the comparison operation- ¶0012); and 
a first signal generation circuit configured to generate the second analog signal having a third voltage (i.e. the voltage of the reset level is represented by VR- ¶0076) higher or lower (i.e. VS is smaller than or equal to VR in Equation (4)- ¶0084) than a voltage of the first analog signal (i.e. the voltage of the signal level is represented by VS- ¶0076), 
wherein the first analog signal is input to the first input terminal of the comparator after the voltage of the first input terminal of the comparator and the voltage of the second input terminal of (i.e. First, after the reading of the reset level from the unit pixel 1003 is stabilized, the voltages of the two input terminals of the differential amplifier configuring the comparing unit 1031 are reset (balanced). Subsequently, a predetermined voltage is applied to the input terminal to which the reference signal Ramp is applied, through the changing unit 1018. Thereafter, the comparing unit 1031 compares the reference signal Ramp with the pixel signal using the predetermined voltage as a comparison start voltage- ¶0015), 
the comparator is configured to start comparing the first voltage with the second voltage after the first analog signal is input to the first input terminal of the comparator (i.e. After the reading of the signal level from the unit pixel 1003 is stabilized, the comparing unit 1031 compares the reference signal Ramp with the pixel signal using the predetermined voltage as the comparison start voltage- ¶0016), 

Applicant uniquely claimed a distinct feature in the present invention, which are not found in the prior art, either singularly or in combination. The features are
In claim 1, “a voltage of the reference signal gradually decreases when the third voltage of the second analog signal is higher than the voltage of the first analog signal, and 
the voltage of the reference signal gradually increases when the third voltage of the second analog signal is lower than the voltage of the first analog signal.”
These features are not found or suggested in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-7 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397.  The examiner can normally be reached on 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488